Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/21 and 2/9/22 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “wherein the fuse circuit is configured to vary the reference value by programming” in line 6.  It is unclear that how “programming” is performed.
Allowable Subject Matter
Claims 1-11, and 13-20 are allowed.  Claims 1, 18 and 20 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a semiconductor memory device comprising, in combination with other cited limitations, a control logic circuit configured to control the ECC circuit and the scrubbing control circuit, wherein the control logic circuit is configured to: control the ECC circuit such that the ECC circuit performs an error detection operation on a plurality of sub-pages in the first memory cell row to count a number of error occurrences in the first memory cell row during a first interval of the scrubbing operation; selectively correct a codeword in which an error is detected based on the number of error occurrences in the first memory cell row, resulting in a corrected codeword or an uncorrected codeword; write back the corrected codeword or the uncorrected codeword during a second interval of the scrubbing operation; and store a row address of the first memory cell row in the fault address register as a row fault address in response to the number of error occurrences in the first memory cell row being equal to or greater than a reference value as recited in claim 1.
Claims 2-11, and 13-17 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method of operating a semiconductor memory device, in combination with other cited limitations, the method comprising performing, by an error correction code (ECC) circuit, an error detection operation on a plurality of sub-pages in the first memory cell row and counting a number of error occurrences in the first memory cell row; determining whether to correct a codeword in which an error is detected based on the number of error occurrences in the first memory cell row; and writing back the codeword in which the error is detected to the memory cell array with or without correction based on the determining as recited in claim 18.
Claim 19 is therefore allowed because of its dependency on claim 18.
The prior art of record fails to disclose a semiconductor memory device comprising, in combination with other cited limitations, a control logic circuit configured to control the ECC circuit and the scrubbing control circuit, wherein the control logic circuit is configured to: control the ECC circuit such that the ECC circuit performs an error detection operation on a plurality of sub-pages in the first memory cell row to count a number of error occurrences in the first memory cell row; determine, based on the number of error occurrences in the first memory cell row, whether to correct a codeword in which an error is detected; -37-Atty Dkt. No. 5649.5350 store a row address of the first memory cell row in the fault address register as a row fault address in response to the number of error occurrences in the first memory cell row being equal to or greater than a reference value; and control the ECC circuit to skip an ECC decoding on a memory cell row designated by an access address from an external source when the access address matches the row fault address and when the access address is associated with a read command as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHA et al. (US 2021/0208967) disclose a memory controller controls a memory module including data chips and first and second parity chips. The memory controller includes an error correction code (ECC) engine. The ECC engine includes an ECC decoder and a memory to store a parity check matrix. The ECC decoder receives error information signals associated with the data chips, performs an ECC decoding on a codeword set from the memory module using the parity check matrix to generate a first syndrome and a second syndrome, and corrects bit errors in a user data set based on the error information signals and the second syndrome. The bit errors are generated by a row fault and uncorrectable using the first syndrome and the second syndrome. Each of the error information signals includes row fault information indicating whether the row fault occurs in at least one of memory cell rows in corresponding one of the data chips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824